xbrapp.pc                                                           








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO.  2-03-234-CV



CENTRAL MUTUAL INSURANCE 
	APPELLANT

COMPANY D/B/A CENTRAL INSURANCE

COMPANIES
 



V.





MERCEDES HOMES OF TEXAS, LTD. 
	APPELLEE





----------

FROM THE 393
RD
 DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------



We have considered the “Joint Motion To Reverse And Remand For Entry Of Judgment In Conformity With Settlement Agreement” filed by appellant Central Mutual Insurance Company d/b/a Central Insurance Companies and appellee Mercedes Homes Of Texas, Ltd.  Because the parties have settled all matters in the appeal, it is the court’s opinion that the motion should be granted.  We therefore reverse the trial court’s judgment without reference to the merits and remand to the trial court for entry of judgment consistent with the parties’ settlement agreement.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1).

Costs of this appeal shall be taxed against the party incurring same, for which let execution issue. 

PER CURIAM



PANEL B:	DAUPHINOT, LIVINGSTON, and WALKER, JJ.



DELIVERED: March 18, 2004





FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.